Exhibit 10.48
AMENDMENT TO
PUGET SOUND ENERGY, INC.
SUPPLEMENTAL DEATH BENEFIT PLAN
FOR EXECUTIVE EMPLOYEES
 
This Amendment is made to the Puget Sound Energy, Inc. Supplemental Death
Benefit Plan for Executive Employees (the "Plan").  All terms defined in the
Plan shall have the same meanings when used herein.  This amendment is effective
November 1, 2007.  All provisions of the Plan not amended by this Amendment
shall remain in full force and effect.
 
1.           Section 1.12 ("Participant") is amended by deleting the last
sentence thereof.
 
2.           Section 2.3 ("When Participation Ends") is amended to read as
follows:
 
2.3           When Participation Ends
 
A Participant's participation in this Plan shall end on the earliest of the
dates set forth below:
 
 
(a)
The date this Plan is terminated under Article 4;

 
 
(b)
The date he or she no longer qualifies as a Participant;

 
 
(c)
The date of his or her death; and

 
 
(d)
The date his or her employment with all Employers terminates for any reason.

 
3.           Section 3.1 ("Benefit Amount") is amended to read as follows:
 
3.1.           Benefit Amount
 
In the event a Participant dies after the termination of his or her employment
with all Employers (due to retirement or any other reason), neither the
Participant nor his or her Beneficiary shall be entitled to a benefit under this
Plan.  In the event a Participant dies before the termination of his or her
employment with all Employers, the Beneficiary shall be paid a single sum amount
equal to two times Earnings, determined as of the date of the Participant's
death and reduced by the amount of the core life insurance payable pursuant to
any Employer-sponsored group life insurance plan.  No other benefit shall be
payable under this Plan.
 
IN WITNESS WHEREOF, the Company has executed this Amendment as of the effective
date set forth above.
 


 


PUGET SOUND ENERGY, INC.
 


 


By: /s/ Marla D. Mellies
Name: Marla D. Mellies
Title: Vice President Human Resources
                                                  
 

